Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 12/20/2021 has been entered. Claim 1 has been amended. Claims 6-7 and 15-24 have been canceled. Claims 1-5 and 8- 14 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20190197284 A1) in view of Rothberg (US 20150032002 A1) and further in view of Wygant (NPL article, “Beamforming and hardware design for a multichannel front-end integrated circuit for real-time 3D catheter-based ultrasonic imaging”, Proc. of SPIE, Vol. 6147, P 61470A1-A8, March 2006).
	Regarding claim 1, Park (e.g., Figs. 2-3 and 13-14) discloses an ultrasound fingerprint sensing system, comprising: 
(e.g., Fig. 13; a housing of a mobile device 1100); 
a display (e.g., Figs. 13 and 2-3; a display 1000 including an OLED display panel 300) coupled to the housing (e.g., Fig. 13; a housing of a mobile device 1100) such that the display and housing define an internal area (e.g., Figs. 13 and 2-3); and 
an ultrasound-on-a-chip device (e.g., Figs. 13 and 2-3; ultrasonic transducer) disposed in the internal area between the display and housing (e.g., Figs. 13 and 2-3) and comprising an array of capacitive ultrasonic transducers (e.g., Figs. 2-3 and 7-8; capacitive ultrasonic transducers 210; [0059]) monolithically integrated with an integrated circuit (e.g., Figs. 2-3; driver circuit 120b; [0060]), the array of capacitive ultrasonic transducers (capacitive ultrasonic transducers 210) configured to emit and detect ultrasound signals (e.g., Figs. 2-3 and 11-12; and [0059]).

Park (e.g., Figs. 2-3) discloses wherein the integrated circuit (integrated circuit 120b) is disposed in a substrate and the array of capacitive ultrasonic transducers comprises a membrane (membrane 215) bonded to the substrate, but Park does not disclose the substrate is a complementary metal oxide semiconductor (CMOS) substrate. However, Rothberg (e.g., Figs. 3, 7, and 30-37) discloses a ultrasound sensing system,  comprising: 
an ultrasound-on-a-chip device comprising an array of capacitive ultrasonic transducers (e.g., Fig. 3; an array of capacitive ultrasonic transducers 304; [0120]) monolithically integrated with an integrated circuit (e.g., Fig. 3; integrated circuit 306; [0120]), the array of capacitive ultrasonic transducers configured to emit and detect (e.g., Fig. 3; capacitive ultrasonic transducers 304 transmits and receives ultrasound signals),
wherein the integrated circuit (e.g., Fig. 3, integrated circuit 306; Figs. 30-36, integrated circuit 3602; [0119] and [0418]) is disposed in a complementary metal oxide semiconductor (CMOS) substrate (e.g., Fig. 3, integrated circuit 306, CMOS substrate 302; Figs. 30 and 36, CMOS substrate 3002; [0119] and [0418]) and the array of capacitive ultrasonic transducers (e.g., Fig. 3, capacitive ultrasonic transducers 304; Figs. 30 and 36, capacitive ultrasonic transducers 3004) comprises a membrane (e.g., Figs. 30-37; bonding membrane; [0351], [0364], [0367], and [0332]) bonded to the CMOS substrate (e.g., Fig. 3, integrated circuit 306, CMOS substrate 302; Figs. 30 and 36, CMOS substrate 3002), 
wherein the array of capacitive ultrasonic transducers comprises a plurality of capacitive ultrasonic transducers having cavity widths between 25 microns and 100 microns (e.g., Figs. 30-36 and [0339]; cavity 3020 has a width of 20um-100um), and 
wherein the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the sensing device (e.g., Fig. 4 and [0152]-[0154]; ultrasonic transducer comprises an acoustic lens 416 or 418 to focus ultrasonic signals).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Rothberg to the ultrasonic fingerprint sensor as taught by Park. The combination/motivation would be to provide a display device including an ultrasonic fingerprint sensor, which integrates transmitting 

Park and Rothberg do not disclose wherein the integrated circuit comprises a receive beamformer. However, Wygant discloses an ultrasound sensing system, comprising: an array of capacitive ultrasonic transducers (e.g., Figs. 1-2 and 6; CMUT array) monolithically integrated with an integrated circuit (e.g., Figs. 1-2 and 6; integrated circuit (IC)), the array of capacitive ultrasonic transducers configured to emit and detect ultrasound signals (e.g., Figs. 1-2 and 6; CMUT transmits and receives ultrasound signals), and wherein the integrated circuit comprises a receive beamformer (e.g., Figs. 1-2 and 6, Title, Section 2 (Array Design) and Section 3 (IC Design); beamformer and beamforming). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wygant to the ultrasonic fingerprint sensor as taught by Park in view of Rothberg. The combination/motivation would be to provide a beamformer design for an integration circuit of a ultrasonic imaging device to obtain a reduced signal to noise and an improved image quality.

Regarding claim 2, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13) discloses wherein the display is a touch-sensitive display ([0087]; the display includes a touch sensor).

Regarding claim 3, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13) discloses wherein the display comprises an organic light emitting diode (OLED) display layer (Figs. 2-3; OLED display panel 300) and cover glass (Figs. 2-3; cover glass 450).

Regarding claim 4, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13) discloses wherein the housing is a hand-held housing (e.g., Fig. 13 and [0100]; smartphone).

Regarding claim 5, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13) discloses wherein the array of capacitive ultrasonic transducers (e.g., Figs. 2-3; capacitive ultrasonic transducers 210) is disposed in an engineered substrate (e.g., Figs. 2-3; substrate 200) and the integrated circuit (e.g., Figs. 2-3; driver circuit 120b) is disposed in a circuit substrate (e.g., Figs. 2-3; circuit substrate 12) bonded with the engineered substrate (e.g., Figs. 2-3; substrate 100).

Regarding claim 8, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system further comprising a memory (e.g., Fig. 14; memory 1430) disposed in the internal area between the display and housing and coupled to the ultrasound-on- a-chip device (e.g., Figs. 13-14 and [0104]; memory 1430).

Regarding claim 9, Park (e.g., Figs. 2-3 and 13-14) discloses a portable electronic device (e.g., Fig. 13A and [0100]; smartphone) comprising the ultrasound fingerprint sensing system of claim 1 as disclosed by Park in view of Rothberg and further in view of Wygant.

Regarding claim 10, Park in view of Rothberg and further in view of Wygant discloses the portable electronic device of claim 9, Park (e.g., Figs. 2-3 and 13-14) discloses wherein the portable electronic device is a smartphone (e.g., Fig. 13A and [0100]; smartphone).

Regarding claim 11, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13-14) discloses wherein the array of capacitive ultrasonic transducers (e.g., Figs. 2-3; capacitive ultrasonic transducers 210) is configured to emit and detect ultrasound signals in a frequency range of 5MHz-30MHz (e.g., Figs. 2-3; 1MHz-25MHz).

Regarding claim 12, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Rothberg (e.g., Figs. 3, 7, and 30-37) discloses wherein the array of capacitive ultrasonic transducers comprises a (e.g., Figs. 30-37 and [0339]; cavity 3020 has a width of 20um-100um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Rothberg to the ultrasonic fingerprint sensor of Park. As taught by Rothberg, the cavity width may be selected to maximize the void fraction, i.e., the amount of area consumed by the cavity compared to the amount of area consumed by surrounding structures, and the width dimension may also be used to identify the aperture size of the cavity.

Regarding claim 13, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3 and 13-14) discloses wherein the array of capacitive ultrasonic transducers (capacitive ultrasonic transducers 210) is a two-dimensional array (e.g., Figs. 7-8; two-dimensional array).

Regarding claim 14, Park in view of Rothberg and further in view of Wygant discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-4 and 13-14) discloses wherein the integrated circuitry is configured to control the ultrasound signals to perform an electronic scan (e.g., Fig. 4 and claim12; finger scan).

Response to Arguments
5.	Applicant's arguments filed 12/20/2021 have been fully considered. In view of amendments, the reference of Wygant (NPL article, “Beamforming and hardware design 
6.	Applicant has amended claims 1 by incorporating with limitations of original claims 6-7 and adding features "wherein the array of capacitive ultrasonic transducers comprises a plurality of capacitive ultrasonic transducers having cavity widths between 25 microns and 100 microns, wherein the integrated circuit comprises a receive beamformer". Applicant further argues that the cited reference Park does not disclose the new limitations of amended claim 1. 
The examiner respectfully disagrees with applicant’s arguments. Rothberg (e.g., Figs. 3, 7, and 30-37) discloses a ultrasound sensing system,  comprising: an ultrasound-on-a-chip device comprising an array of capacitive ultrasonic transducers (e.g., Fig. 3; an array of capacitive ultrasonic transducers 304; [0120]) monolithically integrated with an integrated circuit (e.g., Fig. 3; integrated circuit 306; [0120]), wherein the integrated circuit (e.g., Fig. 3, integrated circuit 306; Figs. 30-36, integrated circuit 3602; [0119] and [0418]) is disposed in a complementary metal oxide semiconductor (CMOS) substrate (e.g., Fig. 3, integrated circuit 306, CMOS substrate 302; Figs. 30 and 36, CMOS substrate 3002; [0119] and [0418]) and the array of capacitive ultrasonic transducers comprises a membrane bonded to the CMOS substrate (e.g., Figs. 30-37; bonding membrane; [0351], [0364], [0367], and [0332]), wherein the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the sensing device (e.g., Fig. 4 and [0152]-[0154]; ultrasonic transducer comprises an acoustic lens 416 or 418 to focus ultrasonic signals). Rothberg (e.g., Figs. 3, 7, and 30-37) further discloses wherein the array of capacitive ultrasonic transducers comprises a plurality of capacitive ultrasonic transducers having cavity widths between 25 microns and 100 microns (e.g., Figs. 30-36 and [0339]; cavity 3020 has a width of 20um-100um). Rothberg do not disclose wherein the integrated circuit comprises a receive beamformer. However, a new reference Wygant discloses an ultrasound sensing system, comprising: an array of capacitive ultrasonic transducers (e.g., Figs. 1-2 and 6; CMUT array) monolithically integrated with an integrated circuit (e.g., Figs. 1-2 and 6; integrated circuit (IC)), and wherein the integrated circuit comprises a receive beamformer (e.g., Figs. 1-2 and 6, Title, Section 2 (Array Design) and Section 3 (IC Design); beamformer and beamforming). Therefore, the combination of Park, Rothberg, and Wygant teaches the limitations of the amended claim 1.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691